 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                            SOUTHE RN DISTRIC T OF CALIFORNIA
                  UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                    V.                                (For Offenses Committed On or After November 1, 1987)
          JOSE ENRIQUE PELAYO ZACARIA S (1)
                                                                         Case Number:          3: 19-CR-O 1668-LAB

                                                                      Lu e C Rodri uez, Jr
                                                                      Defendant's Attorney
 USM Number                         74554-298
 • -                                                                                                                 DEC l 2 2019
 THE DEFENDANT:
                                                                                                            CLERf( U.S. rn::,·:·;~1,cr CO!.mT
 IZI   pleaded guilty to count(s)        One of the Superseding Information                             SOIJf'HEF.N t'·l~ri'~<iCT OF Cfa,LIFUtiNIA.
                                                                                                         ..,
                                                                                                                                         :,:- , . I y
                                                                                                        ·---·-- ------- --
 D     was found guilty on count(s)
       after a plea ofnot guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section/ Nature of Offense                                                                                         Count
21:843(B )-Use Of A Communi cation Facility To Facilitate A Controlled Substance Offense .
                                                                                                                                 ls




     The defendant is sentenced as provided in pages 2 through                  3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

IZI    Count(s)    underlying                                  is          dismissed on the motion of the United States.
IZI    Asses.sment: $100.00


•      JVTA Assessment*:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                     D Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERE D that the defendant must notify the United States Attorney for this district within
                                                                                                              30 days of any
change of name, residence, or mailing address until all fines, restitution , costs, and special assessmen
                                                                                                          ts imposed by this
judgment are fully paid. If ordered to pay restitution , the defendant must notify the court and United
                                                                                                          States Attorney of
any material change in the defendant 's economic circumstan ces.




                                                                    HON. LARRY ALAN BURNS
                                                                    CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                  JOSE ENRIQUE PELA YO ZACARIAS (1)                                       Judgment - Page 2 of 3
CASE NUMBER:                3: 19-CR-0 1668-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 48 months




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       WESTERN REGION NEAR SAN DIEGO, CA DESIGNA TION




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •     at
                  ---- ---- - A.M.                            on
       •                                                           ---- ---- ---- ---- --
             as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons: .
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHA L



                                    By                    DEPUTY UNITED STATES MARSHAL ·




                                                                                                 3: 19-CR~o 1668-LAB
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                JOSE ENRIQUE PELAYO ZACARIAS (1)                                   Judgment - Page 3 of 3
_ _ CASE NUMBER:            . 3:19-CR-01668-LAB

                                                 SUPERVISED RELEASE
   Upon release from imprisonment, the defendant will be oil supervised release for a term of:
   1 year


                                       SPECIAL CONDITIONS OF SUPERVISION

     •    Do not enter the United States illegally.

     •    The defendant must not commit another federal, state or local crime.

     II




                                                                                                 3: 19-CR-0 1668-LAB
